Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered October 31, 2002, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the fourth degree and driving while intoxicated.
Pursuant to a plea agreement which included the waiver of his right to appeal, defendant pleaded guilty to the crimes of criminal possession of a controlled substance in the fourth degree and driving while intoxicated. He was sentenced as a second felony offender in accordance with the negotiated plea agreement to a prison term of 31h to 7 years on the felony conviction and, with respect to the driving while intoxicated conviction, defendant’s license was revoked and a fine imposed. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.